NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICK K. GIBSON,                              No.   20-35697

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05187-RBL

 v.
                                                MEMORANDUM*
EDITH KROHA, ARNP,Washington State
Dept of Corrections, Clallam Bay
Correctional Center (DOC),

                Defendant-Appellee,

and

WASHINGTON STATE DEPARTMENT
OF CORRECTIONS; et al.,

                Defendants.



                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Patrick Gibson appeals pro se from the district court’s grant of summary

judgment in favor of Edith Kroha on the ground that she was entitled to qualified

immunity. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court correctly concluded that no clearly established law put

Kroha on notice that she violated the Eighth Amendment when she delayed

submitting information about Gibson’s work-related hernia to the Department of

Labor and Industries. See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (leaving

to the discretion of the lower courts which prong of the qualified immunity analysis

to address first). A right is clearly established only where “the defendants should

have known that their specific actions were unconstitutional given the specific facts

under review.” Hamby v. Hammond, 821 F.3d 1085, 1090 (9th Cir. 2016). It is “not

indisputably unconstitutional” to treat a reducible hernia without offering surgery

where treatments like monitoring, a hernia belt, medication, and behavioral changes

are offered. Id. at 1093–94.

      Here, Kroha did not recommend surgery after diagnosing Gibson with a

reducible and unincarcerated hernia; instead, she advised him to lift no more than

ten pounds, reviewed the proper lifting technique, and instructed him to return if his

symptoms worsened. Gibson did not seek further hernia treatment at the health care

unit until the paperwork omission had been corrected, and at his second visit, his

                                          2
hernia remained reducible and unincarcerated. Because surgery was neither a

recommended treatment nor one Gibson was entitled to receive at the time, it was

not indisputably unconstitutional for Kroha to delay paperwork that would have been

required for surgery. See Hamby, 821 F.3d at 1093–94.

      AFFIRMED.




                                        3